      Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 1 of 10 PageID #:425




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MARIO PEREA,                                        )
 Individually and On Behalf of a Class,              )
                                                     )
                Plaintiff,                           ) Case No. 1:18-cv-07364
                                                     )
 v.                                                  ) Honorable Edmond E. Chang
                                                     )
 CODILIS & ASSOCIATES, P.C., and                     )
 NATIONSTAR MORTGAGE, LLC,                           )
                                                     )
                Defendants.                          )

      DEFENDANTS' MEMORANDUM SUPPORTING THEIR MOTION TO DISMISS

        Codilis—as Nationstar's retained counsel for its mortgage foreclosure action—sent Mr.

Perea a default letter after loan acceleration. The letter states the amount due and warns, because

of late charges or other fees, the amount due on the day Mr. Perea pays may be greater. Mr. Perea's

entire complaint bases solely on this one sentence. He complains it violated FDCPA because

lenders "cannot legally impose" late charges after loan acceleration. Mr. Perea is wrong. Not only

does the letter track the precise "safe harbor" language the Seventh Circuit approved in Miller as

FDCPA compliant, it accurately apprised Mr. Perea of the outstanding balance and the possibility

of fluctuations due to late fees and other charges. Mortgagors have reinstatement rights even after

acceleration flowing from contract (the mortgage) and statute, the Illinois Mortgage Foreclosure

Law (IMFL). To reinstate, Mr. Perea would have been required to pay the amount to bring his

loan current, plus late charges. The claims against Nationstar should separately be dismissed for

an additional reason: Mr. Perea fails pleading compliance with the mortgage's notice and

opportunity to cure clause. This clause is condition precedent to Mr. Perea initiating this action.

A dismissal with prejudice under 12(b)(6) is warranted.
       Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 2 of 10 PageID #:426




I.         STATEMENT OF ALLEGATIONS

           Mr. Perea obtained a $600,000 refinance loan from America's Wholesale Lender on June

1, 2012. (Doc. 67-1 pp. 32-33). The loan is secured by a mortgage recorded July 27, 2006 against

the property located at 1813 Auburn Avenue, Naperville, Illinois 60565.1 (Id. p. 7). Nationstar is

and has been the loan servicer during the relevant time period. (Doc. 67 ¶ ¶ 11, 21).

           The loan documents contain several relevant provisions. Note paragraph 6(A) allows for

late fees if a timely monthly payment has not been made. (Doc. 67-1 p. 32 ¶ 6(A)). The mortgage

explains Mr. Perea's obligation to pay late fees continues if he reinstates the loan following a

default acceleration. Paragraph 19—the reinstatement provision—requires payment of "all sums

which then would be due under this Security Instrument and the Note as if no acceleration

occurred." (Id. p. 18 ¶ 19). Paragraph 20 requires pre-suit notice and opportunity to cure:

           Neither Borrower nor Lender may commence … any judicial action (as either an
           individual litigant or the member of a class) that arises from the other party's actions
           pursuant to this Security Instrument or that alleges that the other party has breached
           any provision of, or any duty owed by reason of, this Security Instrument, until
           such Borrower or Lender has notified the other party (with such notice given in
           compliance with the requirements of Section 15) of such alleged breach and
           afforded the other party … a reasonable period … to take corrective action.

(Id. p. 19 ¶ 20). Paragraph 15 requires all notices "must be in writing." (Id. p. 17 ¶ 15).

           Mr. Perea failed to make monthly payments and Nationstar retained Codilis to commence

foreclosure proceedings in July 2017. (See Doc. 67 ¶¶ 6, 19-20, 23). Codilis sent a letter to Mr.

Perea on November 6, 2017, advising him of the accelerated loan balance of $959,995.30. (Doc.

67-1 p. 49-50). The letter explained, "[b]ecause of interest, late charges, and other charges that

may vary from day to day, the amount due on the day you pay may be greater." (Doc. 67-1 p. 49).

Mr. Perea did not pay the accelerated amount or reinstate the loan. (Doc. 67 ¶¶ 29-30).



1
    Mr. Perea also executed a loan modification agreement on September 23, 2016. (Doc. 67-1 p. 34).


                                                          2
       Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 3 of 10 PageID #:427




         Mr. Perea filed this action against Codilis and Nationstar claiming the November 6, 2017

letter violates FDCPA because it references the possibility of accumulating post-acceleration late

charges. (Id. ¶ 33). He complains the reference is false, deceptive and/or misleading, violating

FDCPA § § 1692e, e(2)(A), e(5) and e(10) because Nationstar cannot assess post-acceleration late

charges. (Id. ¶¶ 48-50). He also claims the letter violates FDCPA § 1692f because it is an

unconscionable attempt to collect amounts unauthorized by agreement or law. (Id. ¶ ¶54-55). Mr.

Perea does not allege he sent any pre-suit written notice to Nationstar. (See generally, Doc. 67).

II.      STANDARD

         Rule 12(b)(6) allows for dismissal of a complaint for failure to state a claim. Fed. R. Civ.

P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a complaint must state a claim to relief

that is plausible on its face. Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court is not obligated to

accept as true conclusory statements of law or unsupported conclusions of fact. McLeod v. Arrow

Marine Transp., Inc. 258 F.3d 608, 614 (7th Cir. 2001).

III.      ARGUMENT

         A.     Codilis' November 6, 2018 Letter is Accurate

         Mr. Perea claims the letter is false because it purportedly threatens to impose post-

acceleration late fees without reinstatement. (Doc. No. 67 ¶ 47). The letter simply advises of the

possibility of "interest, late charges, and other charges that may vary from day to day." (Doc. 67-

1 p. 49). Late charges may vary, if for example, if the loan is reinstated. Mr. Perea at all relevant

times had the right to reinstate the loan both contractually and pursuant to IMFL. The mortgage

allows reinstatement by payment of "all sums which then would be due under this Security

Instrument and the Note as if no acceleration occurred." (Doc 67-1 p. 18 ¶ 19).




                                                   3
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 4 of 10 PageID #:428




       Similarly, IMFL grants a borrower the right to reinstate the mortgage by "curing all defaults

then existing, other than payment of such portion of the principal which would have been due had

no acceleration occurred, and by paying all costs and expenses required by the mortgage to be paid

in the event of such defaults." 735 ILCS 5/15-1602. Courts routinely recognize such reinstatement

rights. See Federal Nat’l Mortg. Ass’n v. Bryant, 62 Ill. App. 3d 25, 28 (5th Dist. 1978) ("a

defaulting mortgagor has the right to cure a default in payment by tendering the principal then due,

excluding acceleration, plus costs, expenses, and reasonable attorney fees[.]").

       Courts have also determined a reference to late charges on an accelerated mortgage loan

does not violate FDCPA when the right to reinstate remains available. See e.g. Facey v. Carrington

Mortgage Services, LLC, 18-CV-61468-KMM, 2018 WL 7822710, at *4 (S.D. Fla. Dec. 11, 2018)

("[T]he [c]ourt finds that the terms of the [m]ortgage authorized the collection of post-acceleration

late fees for overdue payments, including after acceleration."). While Mr. Perea relies on Rizzo v.

Pierce & Assoc., 351 F.3d 791, 793-94 (7th Cir. 2003) to argue lenders cannot impose post-

acceleration late charges if the plaintiff does not reinstate the loan (Doc. 67 ¶ 31.), he does not and

could not allege the letter actually demanded or imposed post-acceleration late charges. The letter

simply states what charges "may" accrue. (Doc. 67-1 p. 49). And as Rizzo recognized, post-

acceleration late charges are permitted after reinstatement. 351 F.3d at 794.

       B.      Miller Controls and Requires Dismissal

       The court need not look further than Miller v. McCalla, Raymer, Padrick, Cobb, Nichols,

& Clark, L.L.C., 214 F.3d 872 (7th Cir. 2000), which is dispositive here. In Miller, to help debt

collectors avoid violating FDCPA, the Seventh Circuit drafted an FDCPA compliant letter with

"safe harbor" language. Id. The "safe harbor" language provides:




                                                  4
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 5 of 10 PageID #:429




       As of the date of this letter, you owe $____ [the exact amount due]. Because of
       interest, late charges, and other charges that may vary from day to day, the amount
       due on the day you pay may be greater. Hence, if you pay the amount shown above,
       an adjustment may be necessary after we receive your check, in which event we
       will inform you before depositing the check for collection.

Id. (noting a debt collector using the safe harbor language will not violate FDCPA as long as the

information provided is accurate and does not confuse). "A debt collector who uses safe harbor-

equivalent language does not misrepresent the amount of the debt owed by indicating that [other

charges] may be applied, whether or not [other charges are] in fact applied." Wilder v. J.C.

Christensen & Assoc., Inc., 2016 WL 7104283, at * 4 (N.D. Ill. Dec. 6, 2016) (dismissing FDCPA

claim based on letter using "safe harbor" language where potential to incur additional interest

charges was possible). The statement is a truism explaining charges may accrue and, if so, the

balance will be adjusted. Id. Codilis' letter tracks the "safe harbor" language. It contains an

accurate truism about the prospect of incurring post-acceleration late charges. (Doc. 67-1 p. 49).

       The note indisputably provides for late fees when a monthly payment has not been made

within fifteen days of its due date. (Id. p. 32 ¶ 6(A)). The mortgage's reinstatement provision

requires payment of "all sums which then would be due under this Security Instrument and the

Note as if no acceleration had occurred . . . ." (Id. p. 18 ¶ 19). These provisions have a retroactive

effect, meaning they "unambiguously require plaintiffs to pay the late fees" upon reinstatement.

Rizzo v. Pierce & Assoc., 351 F.3d 791, 793-94 (7th Cir. 2003). Use of the "safe harbor" language

containing a truism about post-acceleration late charges and other applicable fees cannot be

classified an FDCPA violation because the "terms of the note and mortgage explicitly require

payment of all sums which would then be due had no acceleration occurred" upon reinstatement.

Id. ("We cannot find any false or misleading representations nor can we deem the collection of late

fees unfair or unconscionable."); see also Wilder, 2016 WL 7104283, at *6-7.




                                                  5
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 6 of 10 PageID #:430




        Mr. Perea complains his private decision not to reinstate makes the "safe harbor" language

false. (Doc. 67 ¶¶ 44-45). He is wrong. His option to reinstate and the obligation to pay post-

acceleration late fees remains viable to this day. The reinstatement right survives until the earliest

of five days before a foreclose sale, entry of foreclosure judgment, or any other time prescribed by

law. (Doc. 67-1 p. 18 ¶ 19). Mr. Perea cannot otherwise purport to be confused by the "safe

harbor" language. See Taylor v. Cavalry Investment, LLC, 365 F.3d 572, 575 (7th Cir. 2004)

(finding similar statement cannot be confusing because "[i]t is a clear statement of a truism.").

Taylor even noted, after affirming dismissal of two FDCPA claims, "plaintiffs have an alternative

claim that is downright frivolous—that the ["safe harbor" language] from the dunning letter is

false, and so violated 15 U.S.C. § 1692e, because two of the creditors did not add interest. The

letter didn't say they would, only that they might." Id. The same is true in this case.

        Mr. Perea cites Boucher to argue Codilis cannot rely on safe harbor language. (Doc. 67 ¶

36.) But Boucher did not deal with mortgage debt—it dealt with medical debt on which interest

was accruing. Boucher v. Fin. Sys. of Green Bay, 880 F.3d 362, 365 (7th Cir. 2018). The letter in

Boucher contained the Miller safe harbor language, but the defendant admitted it could not impose

"late charges and other charges" for that debt under Wisconsin law. Id. at 367. The Seventh

Circuit held the statement about late charges was misleading because it implied a possible outcome

"that cannot legally come to pass." Id. That's not the case here, where a mortgage debtor would

be liable for late charges to reinstate the loan. The letter in this case accurately stated late charges

were still possible, depending on how Mr. Perea chose to act.

        Mr. Perea's reliance on Rodriguez, where plaintiff claimed two documents showing

amounts due were inconsistent, is similarly misplaced. Rodriguez v. Codilis & Associates, P.C.

2018 WL 1565596 (N.D. Ill. Mar. 30, 2018) did not deal with safe harbor language at all.




                                                   6
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 7 of 10 PageID #:431




       C.      Mr. Perea Failed to Issue Pre-suit Notice

       This court should dismiss the claims against Nationstar because Mr. Perea fails to allege

he provided pre-suit notice and an opportunity to cure. The mortgage requires such notice, (Doc.

67-1 p. 18 ¶ 20), and the notice and cure clause serves an important purpose. Requiring parties to

communicate pre-suit can prevent needless litigation. It appears Mr. Perea wanted to engage in

needless litigation since his claims are the exact type the Seventh Circuit discourages:

       [The FDCPA] can be abused just as easily by attorneys who use debtors to allege
       and test the most minute violations of a concededly intricate statutory scheme. . . .
       The law would be best served by challenging clear violations rather than scanning
       for technical missteps that bring minimal relief to the individual debtor but a
       possible windfall for the attorney.

Bailey v. Security Nat'l Serv. Corp., 154 F.3d 384, 388 (7th Cir. 1998) (affirming dismissal of

FDCPA class claims because dunning letter "does not 'demand' any payment whatsoever, but

merely informs the Baileys about 'the current status' of their account."). But to the extent Mr.

Perea wanted clarification, he should have asked Nationstar to clarify the amount due.

       The notice and cure provision applies to bar Mr. Perea's claim. Mr. Perea is the defined

"Borrower" in the mortgage. (Doc. 67-1 p. 8). Nationstar is not the defined "Lender" in the

mortgage (see id.), but there is no dispute Nationstar is the servicer of the loan. (See Doc. 67 ¶ 21).

The mortgage states "[t]he covenants and agreements of this Security Instrument shall bind (except

as provided in Section 20) and benefit the successors and assigns of Lender." (Doc. 67-1 p. 17 ¶

13). As the servicer, Nationstar is an "assignee" of the lender under the mortgage and is entitled

to the benefit of the notice and cure provision. See Giotta v. Ocwen Loan Servicing, LLC, 706 F.

App'x 421 (9th Cir. 2017) (holding Ocwen was not the defined "Lender," but as the assigned

servicer it could benefit from the notice and cure provision).




                                                  7
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 8 of 10 PageID #:432




       This lawsuit also arises from Nationstar's actions pursuant to the mortgage. "A claim

'relates to' a contract when 'the dispute occurs as a fairly direct result of the performance of

contractual duties.'" See Bahamas Sales Assoc., LLC v. Byers, 701 F.3d 1335, 1340-41 (11th Cir.

2012). Here, there can be no real dispute this matter arises from the mortgage. Mr. Perea attached

the mortgage to his complaint. (Doc. 67-1 pp. 7-21). And Nationstar's right to post-acceleration

late fees, and Mr. Perea's reinstatement rights are found in the mortgage. (Id. p. 32 ¶ 6, p. 18 ¶ 19).

       Mr. Perea does not plead he notified Nationstar of the allegedly confusing or misleading

statement, and he certainly does not plead he did so in writing as required. (Doc. 67-1 p. 17 ¶ 15).

Mr. Perea fails to plead he afforded Nationstar a reasonable opportunity to take corrective action.

Courts throughout the country, including this district, have dismissed FDCPA and other claims

when the borrower fails to affirmatively plead compliance with the notice and cure provision. See

Michael v. CitiMortgage, Inc., 2017 WL 1208487, at *4 (N.D. Ill. Apr. 3, 2017) ("[T]he Court

dismisses Plaintiff's claims because she failed to allege compliance with the notice provision in

her contract."); see also Giotta, 706 F. App'x at 423 ("Because the Giottas failed to provide pre-

suit notice to Ocwen in accordance with the Deed of Trust, the district court properly dismissed

the case."); Johnson v. Countrywide Home Loans, Inc., No 1:10CV1018, 2010 WL 5138392, at *2

(E.D. Va. Dec. 10, 2010) (dismissing statutory claims (including FDCPA claim) for failure to

plead compliance with notice and cure provision). Most recently, this very court extensively

discussed a similar notice and cure provisions and held "plaintiff was required to comply with the

[m]ortgage's notice and cure provision prior to filing [his] suit." Rodriguez v. Rushmore Loan

Mgmt. Services LLC, 2019 WL 423375, at *6 (N.D. Ill. Feb. 4, 2019).

       Because the notice and cure provision applies and Mr. Perea does not plead compliance,

this court should dismiss the complaint. That dismissal should be with prejudice.




                                                  8
    Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 9 of 10 PageID #:433




                                        CONCLUSION

       Instead of allowing this case to remain dismissed following defendants' successful 12(b)(1)

motion for lack of standing, Mr. Perea moved to reconsider and sought to file an amended

complaint even though this case is clearly within Miller's safe harbor language. While the court

determined Mr. Perea narrowly stated allegations for standing, Mr. Perea's claims are still

meritless. Nationstar respectfully requests this court dismiss the complaint with prejudice.


DATED: December 22, 2020


 Respectfully submitted,                            Respectfully submitted,

 Akerman LLP                                        Hinshaw & Culbertson, LLP

 /s/ Rebekah Childers                               /s/ Louis J. Manetti, Jr.
 One of the Attorneys for Nationstar Mortgage       One of the Attorneys for Codilis & Associates
 LLC
                                                    David M. Schultz
 Mark S. Bernstein (ARDC #6198568)                  Louis J. Manetti, Jr.
 Rebekah Childers (ARDC #6305616)                   151 North Franklin St., Suite 2500
 71 South Wacker Drive, 46th Floor                  Chicago, IL 60606
 Chicago, IL 60606                                  Telephone: 312-704-3000
 (312) 634-5700 Telephone                           dschultz@hinshawlaw.com
 mark.bernstein@akerman.com                         lmanetti@hinishawlaw.com
 rebekah.childers@akerman.com




                                                9
   Case: 1:18-cv-07364 Document #: 69 Filed: 12/22/20 Page 10 of 10 PageID #:434




                            CERTIFICATE OF SERVICE

        I hereby certify that a copy of Defendants' Memorandum Supporting their Motion to

Dismiss was served upon all counsel of record via the court's CM/ECF system on December 22,

2020.



                                                     By: /s/ Rebekah A Carpenter
                                                    Mark S. Bernstein (ARDC #6198568)
                                                    Rebekah Carpenter (ARDC #6305616)
                                                    71 South Wacker Drive, 46th Floor
                                                    Chicago, IL 60606
                                                    (312) 634-5700 Telephone
                                                    (312) 424-1931 Facsimile
                                                    mark.bernstein@akerman.com
                                                    rebekah.carpenter@akerman.com

                                                    Attorney for Nationstar Mortgage, LLC




                                            10
